     Case 2:20-cr-00154 Document 307 Filed 05/24/21 Page 1 of 5 PageID #: 1076



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-00154-10

TONYA NICOLE SIMERLY

                        MEMORANDUM OPINION AND ORDER

            In Charleston, on May 24, 2021, came the defendant, Tonya

Nicole Simerly, in person and by counsel, John H. Tinney, Jr.;

and came the United States by Joshua C. Hanks, Assistant United

States Attorney, for the purpose of considering the defendant’s

plea of guilty to Count Two of the indictment charging her with

aiding and abetting interstate travel in aid of racketeering

enterprises, in violation of 18 U.S.C. § 1952(a) and 18 U.S.C. §

2.     Kiara S. Carper appeared on behalf of the United States

Probation Department.

            The court inquired of the defendant, addressing her

personally and by counsel, to determine the competency of the

defendant to proceed.         The court found the defendant competent.

            The Assistant United States Attorney then offered for the

court's consideration and summarized the entirety of a written

plea agreement signed by both the defendant and her counsel,

which signatures the defendant and her counsel acknowledged in

court.

            The court inquired of the defendant, her counsel and

counsel for the United States as to the advantages which accrue
  Case 2:20-cr-00154 Document 307 Filed 05/24/21 Page 2 of 5 PageID #: 1077



to the defendant and the United States by virtue of a plea of

guilty as opposed to a trial on the merits.          The court informed

the defendant of the maximum penalties to which she will be

exposed by virtue of her plea of guilty and defendant

acknowledged her understanding of the same.

           After considering comments by counsel, the court found

the defendant’s decision to enter a guilty plea to be fair to the

interests of both the defendant and the United States for the

reasons stated in court.      The court then conditionally approved

the plea agreement in the interest of the administration of

justice.

           The court next inquired as to the defendant’s plea and

the defendant responded that she intended to plead guilty.             The

court explained the range of penalties to which the defendant

would be subject by virtue of her guilty plea.           The court also

explained the statute under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.            The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offense to which

she was pleading guilty.      The defendant admitted that the factual

basis as stated was substantially true.

           The court informed the defendant, pursuant to the

requirements of Rule 11 of the Federal Rules of Criminal


                                     2
  Case 2:20-cr-00154 Document 307 Filed 05/24/21 Page 3 of 5 PageID #: 1078



Procedure, of the constitutional rights she would waive by

pleading guilty to the count in the indictment, which is a

felony.   The court then determined that the defendant understood

those rights.    The court advised the defendant that she could not

withdraw her plea if she was dissatisfied with the sentence

rendered.

          The court inquired of the defendant personally as to

whether any threats or promises had been made to her to induce

her to plead, whether any predictions were made regarding the

sentence she might receive, and whether she had any second

thoughts about entering a plea of guilty, to which questions the

defendant responded in the negative.

          Based upon the defendant’s plea of guilty, as well as her

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.           The court

further found that the defendant tendered her plea of guilty

voluntarily and with a full understanding and awareness of the

constitutional and other rights which she gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against her if the case went to trial.            The court

further found that the defendant had an appreciation of the


                                     3
  Case 2:20-cr-00154 Document 307 Filed 05/24/21 Page 4 of 5 PageID #: 1079



consequences of her plea and accepted the defendant’s plea of

guilty.   The defendant executed a written plea of guilty which

her counsel witnessed.

          Pursuant to Sentencing Guideline § 6B1.1(c), the court

deferred an adjudication of guilt pending receipt of the

presentence investigation report.        Accordingly, the court

adjudges and the defendant now stands provisionally guilty of the

offense charged in Count Two of the indictment.

          The court scheduled the disposition of this matter for

September 8, 2021, at 10:00 a.m., in Charleston.           The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.           Unless

otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

          Sentencing memoranda are NOT required.         If a party wishes

to file a sentencing memorandum, that memorandum must be filed no

later than TWO business days prior to the sentencing hearing.

          The court found by clear and convincing evidence that the

defendant was not a flight risk or a danger to the community and

continued the defendant on a $10,000 unsecured bond.            The

defendant’s release on bond shall be subject to the same

conditions imposed when bond was originally set.




                                     4
  Case 2:20-cr-00154 Document 307 Filed 05/24/21 Page 5 of 5 PageID #: 1080



         The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia, and the Probation

Office of this court.

         IT IS SO ORDERED this 24th day of May, 2021.

                                           ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     5
